Slip Op 10 - 40

 UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                                         :
DIAMOND SAWBLADES                                        :
MANUFACTURERS’ COALITION,                                :
                                                         :
                                 Plaintiff,              :
                                                         :
                     v.                                  :      Before: Musgrave, Senior Judge
                                                         :      Court No. 06-00246
UNITED STATES,                                           :
                                                         :
                                  Defendant,             :
                                                         :
                    and                                  :
                                                         :
BEIJING GANG YAN DIAMOND                                 :
PRODUCTS COMPANY AND GANG YAN                            :
DIAMOND PRODUCTS, INC., WEIHAI                           :
XIANGGUANG MECHANICAL INDUSTRIAL                         :
CO., LTD., and QINGDAO SHINHAN                           :
DIAMOND INDUSTRIAL CO. LTD.,                             :
                                                         :
                       Defendant-Intervenors.            :
                                                         :



                                       OPINION AND ORDER

[Denying Plaintiff’s motion to lift stay.]

                                                                               Dated: April 15, 2010


               Wiley Rein, LLP, (Daniel B. Pickard) for the plaintiff.

               Tony West, Assistant Attorney General; Jeanne E. Davidson, Director, Franklin E.
White, Jr., Assistant Director, Commercial Litigation Branch, Civil Division, U.S. Department of
Justice (Delisa M. Sanchez); Office of the Chief Counsel for Import Administration, U.S.
Department of Commerce (Carrie A. Dunsmore), for the defendant U.S. Department of Commerce.
Court No. 06-00246                                                                           Page 2


              Barnes, Richardson & Colburn, (Jeffrey S. Neely) for the defendant-intervenors
Beijing Gang Yan Diamond Products Co. and Gang Yan Diamond Products, Inc.


               Musgrave, Senior Judge: Plaintiff Diamond Sawblades Manufacturers’ Coalition

(“DSMC”) initiated this action in July 2006 to challenge certain aspects of the determination issued

by Defendant International Trade Administration, United States Department of Commerce

(“Commerce” or “the Department”) finding that imports of diamond sawblades from the People’s

Republic of China are being sold, or likely to be sold, at less-than-fair-value (“LTFV”). See Final

Determination of Sales at Less Than Fair Value and Final Partial Affirmative Determination of

Critical Circumstances: Diamond Sawblades and Parts Thereof from the People’s Republic of

China, 17 Fed. Reg. 29303 (May 22, 2006) (“Final Results”). Pursuant to a court order, the

proceedings in this matter have been stayed since October 2006; DSMC now moves to lift the stay

of proceedings. Defendant United States opposes DSMC’s motion, as do Defendant-Intervenors

Beijing Gang Yan Diamond Products Company and Gang Yan Diamond Products, Inc. (“Defendant-

Intervenors”). For the reasons set forth below, the motion will be denied.

               On October 12, 2006, this court granted DSMC’s consent motion to stay the

proceedings in this action pending the outcome of Court No. 06-00247, a related action in which

DSMC challenged the negative-injury determination of the U.S. International Trade Commission

(“ITC”) in the same antidumping investigation. See Diamond Sawblades and Parts Thereof from

China and Korea, Investigation Nos. 731-TA-1092 and 1093 (Final), 71 Fed. Reg. 39128 (ITC July

11, 2006). As noted by DSMC in that motion, a stay was necessary because “a final court decision

upholding the ITC’s negative determination would affect the justiciability of the instant action by
Court No. 06-00246                                                                            Page 3


rendering the action, and any decision pursuant thereto, moot.” Pl.’s Oct. 4, 2006 Consent Mot. to

Stay Proceedings at 1.

               The court did not uphold the ITC’s negative injury determination, but instead

remanded the matter to the ITC for further explanation and for reconsideration of certain issues.

Diamond Sawblades Mfrs.’ Coalition v. United States, Slip Op. 08-18, 2008 WL 576988 (CIT Feb.

6, 2008). On remand, the ITC reversed its position and found that the domestic industry was

threatened with material injury by reason of subject imports; the court affirmed the ITC’s (now

affirmative) remand determination in a final decision dated January 13, 2009. See Diamond

Sawblades Mfrs.’ Coalition v. United States, Slip Op. 09-5, 2009 WL 289606 (CIT January 13,

2009) (appeal docketed, Mar. 31, 2009, argued Feb. 2, 2010) (“Diamond Sawblades II”). In a

subsequent decision related to Diamond Sawblades II, the court granted DSMC’s request for

mandamus relief and ordered the Department to “issue and publish antidumping duty orders and

order the collection of cash deposits on subject merchandise” in accordance with the ITC’s

affirmative determination. Judgment, Diamond Sawblades Mfrs.’ Coalition v. United States, 33 CIT

__, 650 F. Supp 1331 (2009) (appeal docketed, Oct. 15, 2009) (“Diamond Sawblades mandamus

action”). As the above citations indicate, both Diamond Sawblades II and the Diamond Sawblades

mandamus action are currently pending appeal at the United States Court of Appeals for the Federal

Circuit (“Federal Circuit”).

               A decision having been issued by this court, DSMC now moves to lift the stay,

arguing that there is “no reason” to further delay the proceedings in this matter. Although it is not

clear, DSMC appears to contend that it is “negatively impacted” by the stay because it delays the
Court No. 06-00246                                                                                 Page 4


potential relief that would be in order if its challenge to the Final Results proves successful. Pl’s.

Mot. at 3. The government opposes the motion on the ground of judicial economy in light of the

pending appeal of Diamond Sawblades II, and further notes that the appellate decision in the

Diamond Sawblades mandamus action may also affect the outcome of this matter. Def’s Resp. at

2. Defendant-Intervenors oppose lifting the stay on similar grounds, adding that a stay in this matter

would be consistent with the stay applied to the related actions challenging the Department’s LTFV

determination on imports of diamond sawblades from the Republic of Korea.

                                               Discussion

                “[T]he power to stay proceedings is incidental to the power inherent in every court

to control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). A court may

properly determine that “it is efficient for its own docket and the fairest course for the parties to enter

a stay of an action before it, pending resolution of independent proceedings which bear upon the

case.” Leyva v. Certified Grocers of California, 593 F.2d 857, 863-64 (9th Cir. 1979).

                However, the party moving for a stay “must make out a clear case of hardship or

inequity in being required to go forward, if there is even a fair possibility that the stay for which he

prays will work damage to some one else.” Landis, 299 U.S. at 255. How and when a stay is

imposed is left to the court’s discretion; in exercising that discretion, a court must “‘weigh the

competing interests and maintain an even balance,’” giving due consideration to the interests of the

litigants, the court, and the public. Tak Fat Trading Co. v. United States, 24 CIT 1376, 1377, 2000

WL 1825396 at **1 (CIT 2000) (quoting Landis, supra). A stay that fails to properly balance the
Court No. 06-00246                                                                                 Page 5


relevant interests, e.g., a stay “of indefinite duration in the absence of a pressing need,” is likely to

be deemed an abuse of discretion. Id. See Cherokee Nation of Oklahoma v. United States, 124 F.3d

1413, 1416 (Fed. Cir. 1997) (holding that trial court’s stay was an abuse of discretion because

pending actions “may take years to complete” and because proceedings on liability could not be

justifiably stayed “merely because a precise determination of damages is not possible at this moment

. . .” ).

                In this matter, the need for the stay (or, more accurately, the need to continue it) is

essentially the same need that compelled DSMC to move for a stay in the first place: Namely, that

a pending court decision (at this point the Federal Circuit’s review of Diamond Sawblades II ) has

the potential to render this action and any decision issued thereon a nullity. See 19 U.S.C.

§ 1673d(c). In some respects, this situation is the converse of that presented in Cherokee Nation,

where the trial court (impermissibly) stayed proceedings “merely because a precise determination

of damages” had not yet been determined. Cherokee Nation, 124 F.3d at 1416. That is, the current

challenges to the estimated dumping margins set forth in Final Results are essentially over rate of

antidumping duties that the importers will ultimately pay, but the suit now awaiting a decision at the

Federal Circuit will establish conclusively whether antidumping duties should be paid at all.

Accordingly, because of the potential impact that the Federal Circuit’s decision in Diamond

Sawblades II may have on this action, the court must conclude there is a “pressing need” to continue

the stay.

                Hence, if the stay is lifted and the litigation in this matter proceeds, the court and each

of the litigants (including DSMC) risk expending substantial resources on litigation that may

ultimately prove to be irrelevant. By its motion DSMC has essentially indicated that, in order to
Court No. 06-00246                                                                                  Page 6


obtain more quickly the possible benefits a successful challenge may bring, it is willing to take that

risk. Hence, assuming DSMC would prevail on the underlying merits, allowing the stay to remain

frustrates DSMC’s interests by delaying the potential benefits that may ensue from the higher cash

deposits/antidumping duties collected from importers. Unlike DSMC however, the other parties to

this action, including the Chinese importers (who, like DSMC, may benefit from proceeding with

its own challenge to the Final Results) and the Department, indicate that they have a greater interest

in avoiding potentially unnecessary litigation. Although the court is neutral, it does have an interest

in the efficient use of judicial resources which it is obliged to consider.

                On balance, the court finds that the interests favoring the stay outweigh DSMC’s

interests in having the stay lifted for three reasons. First, the stay is likely to be of limited duration.

The Federal Circuit’s case disposition statistics indicate a median docketing-to-disposition time of

approximately one year for cases from this court, making a ruling on Diamond Sawblades II likely

in a matter of months. See Statistics, http://www.cafc.uscourts.gov/pdf/MedianDispTime(table)

00-09.pdf. (last visited Apr. 15, 2010). Second, although there may be “a fair possibility” that the

stay will negatively impact DSMC, the degree and likelihood of the negative impact is speculative.

A decision on the merits of this case may indeed result in higher cash deposits, but given the parallel

challenges instituted by the importers, it may also result in lower cash deposits. Finally, the fact that

DSMC is a party to the action on appeal mitigates in favor of continuing the stay, as it is not being

forced to “wait upon the outcome of a controversy to which [it] is a stranger.” Landis, 299 U.S. at

255. See American Life Ins. Co. v. Stewart, 300 U.S. 203, 215 (1937) (noting that “[i]n the exercise

of a sound discretion [a court] may hold one lawsuit in abeyance to abide the outcome of another,
Court No. 06-00246                                                                             Page 7


especially where the parties and the issues are the same.”). Accordingly, the court must conclude

that conditions favor continuance of the stay pending a final and conclusive decision by the Federal

Circuit in Diamond Sawblades II.1

                                             Conclusion

               In consideration of the foregoing, the court concludes that a proper balance of

interests favors continuation of the current stay. Accordingly, this matter will remain stayed pending

the issuance of a conclusive decision in Diamond Sawblades II. The plaintiff’s motion is denied.



               SO ORDERED.


                                                       /s/ R. Kenton Musgrave
                                                    R. KENTON MUSGRAVE, Senior Judge

Dated: April 15, 2010
       New York, New York




       1
         Although the Federal Circuit’s decision in the Diamond Sawblades mandamus action may
also affect the outcome of this matter, the court is unconvinced that the potential impact of that case
would justify extending the stay beyond what is indicated here.